As filed with the Securities and Exchange Commission on November 25, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant’s telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. LKCM SMALL CAP EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 96.9% Shares Value Aerospace & Defense - 1.3% Hexcel Corporation $ Auto Components - 1.3% Asbury Automotive Group Inc. (a) Automobiles - 2.3% Lithia Motors, Inc. - Class A Banks - 8.4% BancorpSouth, Inc. Bank of the Ozarks, Inc. Columbia Banking System, Inc. Hanmi Financial Corporation PrivateBancorp, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 4.1% Charles River Laboratories International, Inc. (a) EXACT Sciences Corporation (a) Neogen Corporation (a) Building Products - 1.4% PGT, Inc. (a) Capital Markets - 0.3% Waddell & Reed Financial, Inc. - Class A Chemicals - 0.3% Globe Specialty Metals Inc. Commercial Services & Supplies - 3.7% Healthcare Services Group, Inc. Multi-Color Corporation Ritchie Bros. Auctioneers Incorporated (b) Communications Equipment - 2.8% Ciena Corporation (a) Infinera Corporation (a) Construction Materials - 2.9% Headwaters Incorporated (a) Summit Materials, Inc. - Class A (a) Consumer Finance - 1.0% PRA Group Inc (a) Diversified Financials - 1.3% HFF, Inc. - Class A Electronic Equipment & Instruments - 0.5% Belden Inc. Food Products - 2.8% Post Holdings Inc. (a) TreeHouse Foods,Inc. (a) Health Care Equipment & Supplies - 5.8% Cantel Medical Corp. Cynosure, Inc. - Class A (a) Endologix, Inc. (a) LDR Holding Corporation (a) PRA Health Sciences, Inc. (a) VWR Corporation (a) Health Care Providers & Services - 6.1% Acadia Healthcare Company, Inc. (a) Aceto Corporation Omnicell, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 5.9% Belmond Ltd. - Class A (a) (b) Brinker International, Inc. La Quinta Holdings Inc (a) Popeyes Louisiana Kitchen, Inc. (a) Zoe’s Kitchen Inc (a) Internet & Catalog Retail - 0.6% HSN, Inc. Internet Software & Services - 6.8% Criteo SA - ADR (a) (b) Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) SPS Commerce, Inc. (a) Leisure Equipment & Products - 1.9% Pool Corporation Machinery - 1.9% Barnes Group Inc. Generac Holdings, Inc. (a) The Manitowoc Company, Inc. Media - 1.5% The E.W. Scripps Company - Class A Multiline Retail - 1.4% Burlington Stores, Inc. (a) Oil & Gas & Consumable Fuels - 2.0% Diamondback Energy Inc. (a) Memorial Resource Development Corp. (a) Synergy Resources Corporation (a) Pharmaceuticals - 1.8% Akorn, Inc. (a) Cambrex Corp. (a) Professional Services - 2.7% The Advisory Board Company (a) FTI Consulting, Inc. (a) Real Estate Investment Trusts - 7.1% CubeSmart Kennedy-Wilson Holdings Inc. Pebblebrook Hotel Trust Sovran Self Storage, Inc. Stag Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Road & Rail - 1.5% ArcBest Corp Landstar System, Inc. Semiconductor Equipment & Products - 1.5% Rambus Inc. (a) Software - 8.6% ACI Worldwide, Inc. (a) Callidus Software, Inc. (a) Fair Isaac Corporation Interactive Intelligence Group, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) Take-Two Interactive Software, Inc. (a) Specialty Retail - 1.9% Monro Muffler Brake, Inc. Thrifts & Mortgage Finance - 1.7% Home Bancshares Inc. Trading Companies & Distributors - 1.8% Watsco, Inc. TOTAL COMMON STOCKS (Cost $554,822,555) SHORT-TERM INVESTMENTS - 3.4% Money Market Funds (c) - 3.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $22,914,973) Total Investments - 100.3% (Cost $577,737,528) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect taxadjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual orannual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property ofMSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&Pand has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM SMALL-MID CAP EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 95.5% Shares Value Aerospace & Defense - 1.8% Hexcel Corporation $ Automobiles - 2.1% Lithia Motors, Inc. - Class A Banks - 6.4% BancorpSouth, Inc. Bank of the Ozarks, Inc. Signature Bank (a) Texas Capital Bancshares, Inc. (a) Biotechnology - 4.4% Charles River Laboratories International, Inc. (a) Exact Sciences Corp. (a) Building Products - 1.5% Fortune Brands Home & Security Inc. Capital Markets - 2.5% E*Trade Financial Corporation (a) Commercial Services & Supplies - 2.2% Healthcare Services Group, Inc. Communications Equipment - 1.4% Ciena Corporation (a) Infinera Corporation (a) Construction Materials - 1.8% Martin Marietta Materials, Inc. Consumer Finance - 1.6% PRA Group Inc (a) Diversified Financials - 2.3% Jones Lang LaSalle Incorporated Electrical Equipment & Instruments - 1.9% Acuity Brands, Inc. Food Products - 2.9% TreeHouse Foods,Inc. (a) The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 7.3% Align Technology, Inc. (a) DexCom Inc. (a) PerkinElmer, Inc. VWR Corporation (a) Health Care Providers & Services - 4.5% Acadia Healthcare Company, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 3.0% Brinker International, Inc. La Quinta Holdings Inc (a) Household Durables - 2.0% Lennar Corporation - Class A Internet & Catalog Retail - 1.0% HSN, Inc. Internet Software & Services - 4.7% Criteo SA - ADR (a) (b) Euronet Worldwide, Inc. (a) Leisure Equipment & Products - 2.0% Pool Corporation Machinery - 2.5% The Middleby Corporation (a) Media - 1.6% TEGNA Inc. Multiline Retail - 1.5% Burlington Stores, Inc. (a) Oil & Gas & Consumable Fuels - 2.9% Diamondback Energy Inc. (a) Matador Resources Company (a) Memorial Resource Development Corp. (a) Pharmaceuticals - 2.0% Akorn, Inc. (a) Professional Services - 2.3% FTI Consulting, Inc. (a) Real Estate Investment Trusts - 5.7% CubeSmart Kennedy-Wilson Holdings Inc. Sovran Self Storage, Inc. Strategic Hotels & Resorts, Inc. (a) Road & Rail - 1.5% Landstar System, Inc. Semiconductor Equipment & Products - 2.2% Rambus Inc. (a) Software - 10.9% ACI Worldwide, Inc. (a) Fair Isaac Corporation Fortinet Inc. (a) Manhattan Associates, Inc. (a) Take-Two Interactive Software, Inc. (a) Specialty Retail - 3.3% Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Trading Companies & Distributors - 1.8% Watsco, Inc. TOTAL COMMON STOCKS (Cost $276,509,887) SHORT-TERM INVESTMENTS - 4.6% Money Market Funds (c) - 4.6% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $15,198,203) Total Investments - 100.1% (Cost $291,708,090) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 97.8% Shares Value Aerospace & Defense - 3.3% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.4% Gentex Corporation Banks - 9.4% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. SunTrust Banks, Inc. Wells Fargo & Company Beverages - 2.8% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 4.0% Amgen Inc. Celgene Corporation (a) Chemicals - 5.1% E. I. du Pont de Nemours and Company Ecolab Inc. FMC Corporation Monsanto Company Commercial Services & Supplies - 2.3% Copart, Inc. (a) Waste Connections, Inc. Computers & Peripherals - 2.4% Apple Inc. Construction Materials - 1.4% Martin Marietta Materials, Inc. Containers & Packaging - 1.7% Ball Corporation Diversified Financials - 1.4% JPMorgan Chase & Co. Electrical Equipment & Instruments - 2.2% Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 1.0% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.0% Schlumberger Limited (b) Food & Drug Retailing - 1.5% Walgreens Boots Alliance, Inc. Food Products - 2.4% Mondelez International Inc. - Class A The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 5.7% Medtronic, PLC (b) PerkinElmer, Inc. Thermo Fisher Scientific Inc. Household Durables - 2.5% Jarden Corporation (a) Household Products - 2.4% Kimberly-Clark Corporation The Procter & Gamble Company Internet Software & Services - 3.8% Akamai Technologies, Inc. (a) Sabre Corporation IT Consulting & Services - 0.8% PayPal Holdings, Inc. (a) Machinery - 6.6% Danaher Corporation Generac Holdings, Inc. (a) The Gorman-Rupp Company The Toro Company Valmont Industries, Inc. Marine - 1.0% Kirby Corporation (a) Media - 2.5% Time Warner Inc. The Walt Disney Company Metals & Mining - 0.5% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 8.2% Cabot Oil & Gas Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Occidental Petroleum Corporation Personal Products - 0.7% The Estee Lauder Companies Inc. - Class A Pharmaceuticals - 6.6% Abbott Laboratories AbbVie Inc. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Road & Rail - 2.9% Kansas City Southern Union Pacific Corporation Software - 3.0% Adobe Systems Incorporated (a) Microsoft Corporation Specialty Retail - 4.3% The Home Depot, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 3.0% NIKE, Inc. - Class B V.F. Corporation TOTAL COMMON STOCKS (Cost $199,975,205) SHORT-TERM INVESTMENT - 2.4% Money Market Fund (c) - 2.4% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $6,546,143) Total Investments - 100.2% (Cost $206,521,348) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect taxadjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual orannual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM BALANCED FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 67.0% Shares Value Aerospace & Defense - 2.5% General Dynamics Corporation $ Honeywell International Inc. Rockwell Collins, Inc. Air Freight & Logistics - 0.7% United Parcel Service, Inc. - Class B Banks - 5.8% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 1.9% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.6% Celgene Corporation (a) Chemicals - 2.7% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company Monsanto Company Commercial Services & Supplies - 1.9% Copart, Inc. (a) Waste Management, Inc. Communications Equipment - 0.3% QUALCOMM Incorporated Computers & Peripherals - 3.1% Apple Inc. EMC Corporation International Business Machines Corporation Construction Materials - 1.1% Martin Marietta Materials, Inc. Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 1.1% Moody’s Corporation Diversified Financials - 0.8% JP Morgan Chase & Co. Diversified Telecommunication Services - 1.7% AT&T Inc. Verizon Communications, Inc. Electrical Equipment & Instruments - 0.4% Emerson Electric Co. Electronic Equipment & Instruments - 0.9% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.7% Schlumberger Limited (b) Food & Drug Retailing - 2.9% CVS Health Corporation Wal-Mart Stores, Inc. Walgreens Boots Alliance, Inc. Health Care Equipment & Supplies - 3.4% Medtronic, PLC (b) PerkinElmer, Inc. Thermo Fisher Scientific Inc. Household Durables - 1.2% Jarden Corporation (a) Whirlpool Corporation Household Products - 2.5% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% General Electric Company Insurance - 1.6% MetLife, Inc. Prudential Financial, Inc. Internet Catalog & Retail - 1.4% Amazon.com, Inc. (a) Internet Software & Services - 3.8% Akamai Technologies, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Sabre Corporation IT Consulting & Services - 2.1% Accenture PLC - Class A (b) Automatic Data Processing, Inc. PayPal Holdings, Inc. (a) Machinery - 1.2% Danaher Corporation Media - 2.8% CBS Corporation - Class B Time Warner Inc. The Walt Disney Company Oil & Gas & Consumable Fuels - 4.1% Cabot Oil & Gas Corporation Chevron Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation The Williams Companies, Inc. Pharmaceuticals - 3.8% Abbott Laboratories AbbVie Inc. Merck & Co., Inc. Pfizer Inc. Real Estate Investment Trusts - 0.6% American Tower Corporation Road & Rail - 0.7% Union Pacific Corporation Software - 1.7% Adobe Systems Incorporated (a) Citrix Systems, Inc. (a) Specialty Retail - 2.6% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% V.F. Corporation Thrifts & Mortgage Finance - 0.7% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $15,060,753) Principal CORPORATE BONDS - 27.2% Amount Banks - 3.5% BB&T Corporation: 2.150%, 03/22/2017 Callable 02/22/2017 $ 2.250%, 02/01/2019 Callable 01/02/2019 Comerica Incorporated 2.125%, 05/23/2019 Callable 04/23/2019 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable12/20/2016 Wells Fargo & Company: 2.625%, 12/15/2016 2.150%, 01/15/2019 Beverages - 0.3% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 Biotechnology - 2.4% Amgen Inc.: 2.125%, 05/15/2017 2.200%, 05/22/2019 Callable04/22/2019 Celgene Corporation 1.900%, 08/15/2017 Gilead Sciences, Inc. 2.050%, 04/01/2019 Chemicals - 2.4% Air Products and Chemicals, Inc. 1.200%, 10/15/2017 Eastman Chemical Company 2.400%, 06/01/2017 ECOLAB INC. 1.450%, 12/08/2017 The Sherwin-Williams Company 1.350%, 12/15/2017 Communications Equipment - 1.0% QUALCOMM Incorporated 2.250%, 05/20/2020 Computers & Peripherals - 1.3% Hewlett-Packard Company 3.000%, 09/15/2016 NetApp, Inc. 2.000%, 12/15/2017 Consumer Finance - 0.5% American Express Credit Corporation 2.375%, 03/24/2017 Consumer Services - 0.6% The Western Union Company 2.875%, 12/10/2017 Diversified Financials - 0.9% JPMorgan Chase & Co. 2.000%, 08/15/2017 Diversified Telecommunication Services - 0.7% Verizon Communications, Inc. 2.000%, 11/01/2016 Electrical Equipment - 0.8% Rockwell Automation Inc. 2.050%, 03/01/2020 Callable02/01/2020 Electrical Equipment & Instruments - 0.8% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 0.6% National Oilwell Varco, Inc. 1.350%, 12/01/2017 Food & Drug Retailing - 0.8% CVS Health Corporation: 5.750%, 06/01/2017 2.250%, 12/05/2018 Callable 11/05/2018 Food Products - 0.2% Kraft Foods Group, Inc. 2.250%, 06/05/2017 Health Care Equipment &Supplies - 0.9% Thermo Fisher Scientific Inc. 1.850%, 01/15/2018 Health Care Providers & Services - 0.1% Express Scripts Holding Co 2.650%, 02/15/2017 Internet Catalog & Retail - 0.8% Amazon.com, Inc. 1.200%, 11/29/2017 Internet Software & Services - 0.3% eBay Inc. 1.350%, 07/15/2017 Media - 0.9% DIRECTV Holdings LLC 2.400%, 03/15/2017 Oil & Gas & Consumable Fuels - 2.1% EOG Resources, Inc. 2.450%, 04/01/2020 Callable 03/01/2020 Kinder Morgan Inc. 2.000%, 12/01/2017 Noble Holding International Limited (b) 2.500%, 03/15/2017 Occidental Petroleum Corporation 1.750%, 02/15/2017 Pharmaceuticals - 2.1% Abbott Laboratories 2.000%, 03/15/2020 AbbVie Inc. 2.000%, 11/06/2018 Merck & Co., Inc. 1.100%, 01/31/2018 Teva Pharmaceutical Industries Ltd. (b) 2.400%, 11/10/2016 Real Estate Investment Trusts - 0.9% American Tower Corporation: 3.400%, 02/15/2019 2.800%, 06/01/2020 Callable 05/01/2020 Semiconductor Equipment & Products - 1.7% Broadcom Corporation 2.700%, 11/01/2018 Intel Corporation 1.350%, 12/15/2017 Software - 0.6% Oracle Corporation 1.200%, 10/15/2017 TOTAL CORPORATE BONDS (Cost $9,681,959) SHORT-TERM INVESTMENTS - 5.0% Shares Money Market Funds (c) - 5.0% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $1,778,284) Total Investments - 99.2% (Cost $26,520,996) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property ofMSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&Pand has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM FIXED INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Principal CORPORATE BONDS - 81.9% Amount Value Aerospace & Defense - 0.6% Lockheed Martin Corporation 7.650%, 05/01/2016 $ $ Air Freight & Logistics - 1.1% FedEx Corp. 3.200%, 02/01/2025 Banks - 10.6% Bank of America Corporation: 1.317%, 03/22/2018 (a) 4.200%, 08/26/2024 Branch Banking & Trust Company: 0.862%, 09/13/2016 (a) 0.793%, 05/23/2017 (a) 1.350%, 10/01/2017 Callable 09/01/2017 Comerica Incorporated 2.125%, 05/23/2019 Callable 04/23/2019 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable 12/20/2016 Wells Fargo & Company: 0.863%, 04/23/2018 (a) 4.125%, 08/15/2023 Beverages - 0.1% PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 1.9% Celgene Corporation 4.000%, 08/15/2023 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 2.7% Morgan Stanley (a): 1.514%, 04/25/2018 1.083%, 01/24/2019 Chemicals - 1.3% Airgas, Inc. 2.950%, 06/15/2016 Callable 05/15/2016 ECOLAB INC. 3.000%, 12/08/2016 Commercial Services & Supplies - 0.5% Republic Services, Inc. 5.500%, 09/15/2019 Communications Equipment - 0.8% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Computers & Peripherals - 3.5% Hewlett-Packard Company: 1.174%, 01/14/2019 (a) 4.650%, 12/09/2021 4.050%, 09/15/2022 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 2.5% American Express Company (a) 0.823%, 05/22/2018 American Express Credit Corporation 2.800%, 09/19/2016 Consumer Services - 2.7% The Western Union Company: 5.930%, 10/01/2016 2.875%, 12/10/2017 3.650%, 08/22/2018 Containers & Packaging - 2.3% Ball Corporation: 5.000%, 03/15/2022 5.250%, 07/01/2025 Diversified Financials - 4.2% JPMorgan Chase & Co.: 3.450%, 03/01/2016 1.134%, 01/25/2018 (a) 3.875%, 09/10/2024 Diversified Telecommunication Services - 9.7% AT&T Inc. (a): 1.146%, 11/27/2018 0.909%, 03/11/2019 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 5.800%, 03/15/2022 Verizon Communications Inc. (a): 1.771%, 09/15/2016 1.991%, 09/14/2018 4.150%, 03/15/2024 Callable 12/15/2023 Electrical Equipment & Instruments - 0.9% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 1.5% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (b) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 4.9% CVS Health Corporation: 1.200%, 12/05/2016 5.750%, 06/01/2017 2.250%, 12/05/2018 Callable 11/05/2018 4.125%, 05/15/2021 Callable 02/15/2021 Walgreens Boots Alliance, Inc. 3.800%, 11/18/2024 Callable 08/18/2024 Food Products - 0.3% Kraft Foods Group, Inc. 2.250%, 06/05/2017 Health Care Equipment & Supplies - 3.3% DENTSPLY International Inc. 2.750%, 08/15/2016 PerkinElmer, Inc. 5.000%, 11/15/2021 Callable 08/15/2021 Thermo Fisher Scientific, Inc. 4.150%, 02/01/2024 Callable 11/01/2023 Health Care Providers & Services - 2.3% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.5% McDonald’s Corporation 5.350%, 03/01/2018 Household Durables - 2.2% Jarden Corporation 7.500%, 05/01/2017 Household Products - 0.5% The Procter & Gamble Company 8.000%, 09/01/2024 Insurance - 1.4% Prudential Financial, Inc. 3.000%, 05/12/2016 Media - 0.7% The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.2% Alcoa Inc. 5.550%, 02/01/2017 Multiline Retail - 2.1% Family Dollar Stores, Inc. 5.000%, 02/01/2021 Oil & Gas & Consumable Fuels - 8.5% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Enterprise Products Operating LLC: 3.200%, 02/01/2016 3.750%, 02/15/2025 Callable 11/15/2024 Kinder Morgan Energy Partners, L.P. 4.250%, 09/01/2024 Callable 06/01/2024 Noble Holding International Ltd. (b) 3.950%, 03/15/2022 Range Resources Corporation 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 0.5% Allergan, Inc. 1.350%, 03/15/2018 Real Estate Investment Trusts - 4.1% American Tower Corporation: 5.050%, 09/01/2020 4.700%, 03/15/2022 5.000%, 02/15/2024 Road & Rail - 0.1% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Semiconductor Equipment & Products - 0.9% Analog Devices, Inc. 3.000%, 04/15/2016 Texas Instruments Incorporated 2.375%, 05/16/2016 Software & Services - 1.1% Sabre GLBL Inc. (c) 5.375%, 04/15/2023 Callable 04/15/2018 (Acquired 04/08/2015, Cost $2,548,100) Specialty Retail - 0.7% Lowe’s Companies, Inc. 5.000%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $181,974,771) PREFERRED STOCK - 0.9% Shares Capital Markets - 0.9% Merrill Lynch Preferred Capital Trust III Callable 12/21/2015 TOTAL PREFERRED STOCK (Cost $1,820,339) Principal U.S. GOVERNMENT ISSUES - 5.8% Amount U.S. Treasury Notes - 5.8% 4.500%, 02/15/2016 $ 2.000%, 07/31/2020 2.250%, 07/31/2021 2.000%, 02/15/2023 2.500%, 08/15/2023 2.250%, 11/15/2024 2.000%, 02/15/2025 TOTAL U.S. GOVERNMENT ISSUES (Cost $12,583,968) U.S. GOVERNMENT SPONSORED ENTITIES - 7.5% Fannie Mae - 1.4% 5.000%, 03/15/2016 2.000%, 07/12/2027 Callable 07/12/2016 Federal Home Loan Banks - 5.9% 4.875%, 05/17/2017 1.000%, 03/30/2020 Callable 12/30/2015 1.000%, 09/30/2021 Callable 09/30/2016 1.000%, 03/26/2025 Callable 12/26/2015 1.000%, 05/13/2030 Callable 05/13/2016 Freddie Mac - 0.2% 5.125%, 11/17/2017 TOTAL U.S. GOVERNMENT SPONSORED ENTITIES (Cost $16,477,648) SHORT-TERM INVESTMENTS - 3.4% Corporate Bond - 1.3% Thermo Fisher Scientific, Inc. 2.250%, 08/15/2016 Money Market Fund (d) - 2.1% Shares Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $7,540,554) Total Investments - 99.5% (Cost $220,397,280) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ (a) Floating rate. (b) Security issued by non-U.S. incorporated company. (c) Restricted security.Resale to the public may require registration or may extend only to qualified institutional buyers.The fair market value of the security was $2,475,000 representing 1.1% of the Fund’s total net assets. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation ($ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 98.2% Shares Value Aerospace & Defense - 3.1% Honeywell International Inc. $ Auto Components - 3.3% The Goodyear Tire & Rubber Company Banks - 14.0% BOK Financial Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Zions Bancorporation Beverages - 4.2% The Coca-Cola Company PepsiCo, Inc. Chemicals - 3.1% FMC Corporation Monsanto Company Commercial Services & Supplies - 1.3% Copart, Inc. (a) Computers & Peripherals - 1.3% International Business Machines Corporation Construction Materials - 4.2% Martin Marietta Materials, Inc. Diversified Financials - 3.4% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.8% Verizon Communications, Inc. Electrical Equipment & Instruments - 3.1% Roper Industries, Inc. Electronic Equipment & Instruments - 1.1% Trimble Navigation Limited (a) Energy Equipment & Services - 1.3% Schlumberger Limited (b) Food & Drug Retailing - 3.7% CVS Health Corporation Food Products - 4.3% The Kraft Heinz Company Mondelez International Inc. - Class A Health Care Equipment & Supplies - 4.4% DENTSPLY International Inc. Medtronic, PLC (b) Household Durables - 2.4% Whirlpool Corporation Insurance - 6.4% MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 8.4% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Sabre Corporation Machinery - 5.7% Barnes Group Inc. Danaher Corporation Multiline Retail - 4.2% Kohl’s Corporation Macy’s, Inc. Oil & Gas & Consumable Fuels - 4.3% Cabot Oil & Gas Corporation ConocoPhillips Exxon Mobil Corporation Gulfport Energy Corporation (a) Paper & Forest Products - 1.9% International Paper Company Software - 4.1% Adobe Systems Incorporated (a) Specialty Retail - 4.2% The Home Depot, Inc. Tiffany & Co. TOTAL COMMON STOCKS (Cost $29,316,639) SHORT-TERM INVESTMENT - 1.7% Money Market Fund (c) - 1.7% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $791,050) Total Investments - 99.9% (Cost $30,107,689) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 94.7% Shares Value Aerospace & Defense - 2.8% Honeywell International Inc. $ Banks - 1.1% Cullen/Frost Bankers, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 1.5% The Coca-Cola Company Biotechnology - 2.4% Amgen Inc. Exact Sciences Corp. (a) Building Products - 1.2% Masco Corporation Chemicals - 0.8% FMC Corporation Computers & Peripherals - 7.3% Apple Inc. EMC Corporation Consumer Finance - 2.5% American Express Company Diversified Telecommunication Services - 1.7% Verizon Communications, Inc. Electrical Equipment & Instruments - 3.6% Roper Industries, Inc. Electronic Equipment & Instruments - 3.3% National Instruments Corporation Trimble Navigation Limited (a) Food & Drug Retailing - 3.5% CVS Health Corporation Food Products - 2.3% The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 1.5% Medtronic, PLC (b) Health Care Providers & Services - 3.1% Express Scripts Holding Co (a) McKesson Corporation Hotels, Restaurants & Leisure - 2.7% Yum! Brands, Inc. Household Durables - 1.1% Whirlpool Corporation Household Products - 3.8% Colgate-Palmolive Company The Procter & Gamble Company Internet Catalog & Retail - 3.9% Amazon.com, Inc. (a) Internet Software & Services - 13.5% Akamai Technologies, Inc. (a) Facebook, Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) IT Consulting & Services - 1.2% Visa Inc. - Class A Machinery - 3.6% Danaher Corporation Media - 1.8% The Walt Disney Company Oil & Gas & Consumable Fuels - 1.9% Cabot Oil & Gas Corporation Range Resources Corporation Personal Products - 0.6% The Estee Lauder Companies Inc. - Class A Real Estate Investment Trusts - 1.7% American Tower Corporation Software - 5.4% ACI Worldwide, Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corporation Specialty Retail - 9.4% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 5.5% NIKE, Inc. - Class B V.F. Corporation TOTAL COMMON STOCKS (Cost $15,790,846) SHORT-TERM INVESTMENTS - 5.8% Money Market Funds (c) - 5.8% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $1,514,254) Total Investments - 100.5% (Cost $17,305,100) Liabilities in Excess of Other Assets - (0.5)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS SMALL CAP FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) COMMON STOCKS - 97.3% Shares Value Aerospace & Defense - 1.2% Hexcel Corporation $ Auto Components - 1.6% Asbury Automotive Group Inc. (a) Automobiles - 2.3% Lithia Motors, Inc. - Class A Banks - 7.9% BancorpSouth, Inc. Bank of the Ozarks, Inc. Columbia Banking System, Inc. Hanmi Financial Corporation PrivateBancorp, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 4.1% Charles River Laboratories International, Inc. (a) EXACT Sciences Corporation (a) Neogen Corporation (a) Building Products - 1.2% PGT, Inc. (a) Capital Markets - 1.0% Waddell & Reed Financial, Inc. - Class A Chemicals - 0.2% Globe Specialty Metals Inc. Commercial Services & Supplies - 3.7% Healthcare Services Group, Inc. Multi-Color Corporation Ritchie Bros. Auctioneers Incorporated (b) Communications Equipment - 2.7% Ciena Corporation (a) Infinera Corporation (a) Construction Materials - 2.4% Headwaters Incorporated (a) Summit Materials, Inc. - Class A (a) Consumer Finance - 1.2% PRA Group Inc (a) Diversified Financials - 1.3% HFF, Inc. - Class A Electronic Equipment & Instruments - 0.5% Belden Inc. Food Products - 3.1% Post Holdings Inc. (a) TreeHouse Foods,Inc. (a) Health Care Equipment & Supplies - 6.4% Cantel Medical Corp. Cynosure, Inc. - Class A (a) Endologix, Inc. (a) LDR Holding Corporation (a) PRA Health Sciences, Inc. (a) VWR Corporation (a) Health Care Providers & Services - 4.3% Aceto Corporation Omnicell, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 6.0% Belmond Ltd. - Class A (a) (b) Brinker International, Inc. La Quinta Holdings Inc (a) Popeyes Louisiana Kitchen, Inc. (a) Zoe’s Kitchen Inc (a) Internet & Catalog Retail - 1.6% HSN, Inc. Internet Software & Services - 7.5% Criteo SA - ADR (a) (b) Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) SPS Commerce, Inc. (a) Leisure Equipment & Products - 1.8% Pool Corporation Machinery - 1.9% Barnes Group Inc. Generac Holdings, Inc. (a) The Manitowoc Company, Inc. Media - 1.4% The E.W. Scripps Company - Class A Multiline Retail - 1.9% Burlington Stores, Inc. (a) Oil & Gas & Consumable Fuels - 2.5% Diamondback Energy Inc. (a) Memorial Resource Development Corp. (a) Synergy Resources Corporation (a) Pharmaceuticals - 1.7% Akorn, Inc. (a) Cambrex Corp. (a) Professional Services - 3.3% The Advisory Board Company (a) FTI Consulting, Inc. (a) Real Estate Investment Trusts - 6.8% CubeSmart Kennedy-Wilson Holdings Inc. Pebblebrook Hotel Trust Sovran Self Storage, Inc. Stag Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Road & Rail - 1.2% Landstar System, Inc. Semiconductor Equipment & Products - 1.7% Rambus Inc. (a) Software - 7.6% ACI Worldwide, Inc. (a) Callidus Software, Inc. (a) Fair Isaac Corporation Interactive Intelligence Group, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) Specialty Retail - 1.7% Monro Muffler Brake, Inc. Thrifts & Mortgage Finance - 1.7% Home Bancshares Inc. Trading Companies & Distributors - 1.9% Watsco, Inc. TOTAL COMMON STOCKS (Cost $6,213,452) SHORT-TERM INVESTMENT - 2.9% Money Market Fund (c) - 2.9% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $205,888) Total Investments - 100.2% (Cost $6,419,340) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect taxadjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual orannual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property ofMSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&Pand has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at September 30, 2015 (Unaudited) Equity securities listed or traded on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the exchange on which the security is primarily traded. Nasdaq Global Market securities are valued at the Nasdaq Official Closing Price (“NOCP”). Unlisted U.S. securities and listed U.S. securities not traded on a particular valuation date are valued at the mean of the most recent quoted bid and asked price on the relevant exchanges or markets. Equity securities listed on a foreign exchange for which market quotations are readily available are valued at the last quoted sales price on the exchange on which the security is primarily traded. Debt securities are normally valued at the mean of the bid and ask price and/or by using a combination of broker quotes or matrix evaluations provided by an independent pricing service. Other assets and securities for which no market or broker quotations or matrix evaluations are readily available (including restricted securities) are valued in good faith at fair value using guidelines approved by the Board of Trustees. The Board has adopted specific guidelines and procedures for valuing portfolio securities and delegated their implementation to Luther King Capital Management Corporation, (the “Adviser”). The guidelines and procedures authorize the Adviser to make determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees. The Funds may use prices provided by independent pricing services to assist in the fair valuation of the Funds’ portfolio securities. The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs’) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of September 30, 2015, the Funds’ assets carried at fair value were classified as follows: LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $
